Citation Nr: 1013105	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-38 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chronic acquired psychiatric disorder, to include major 
depressive disorder and panic disorder without agoraphobia, 
and, if so, whether service connection is warranted.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral pes planus with plantar 
fasciitis. 

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected patella chondritis of the left knee prior 
to June 27, 2006 and from August 1, 2006.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected patella chondritis of the right knee prior 
to March 14, 2006, from May 1, 2006 to October 17, 2007 and 
from January 1, 2008.  

5.  Entitlement to service connection for migraine 
headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to May 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and March 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (the RO).  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the St. 
Petersburg RO in March 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

After the March 2009 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

The Board has recharacterized the issue concerning the 
Veteran's previously-denied claim for an anxiety disorder, 
as stated above, to more broadly encompass the varied 
conditions for which the Veteran is claiming service 
connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

The issues of (1) entitlement to service connection for a 
chronic acquired psychiatric disorder, to include major 
depressive disorder and panic disorder without agoraphobia, 
(2) entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral pes planus with plantar 
fasciitis, (3) entitlement to an evaluation in excess of 10 
percent for service-connected patella chondritis of the left 
knee prior to June 27, 2006 and from August 1, 2006 (4) 
entitlement to service connection for migraine headaches and 
(5) entitlement to an evaluation in excess of 10 percent for 
service-connected patella chondritis of the right knee prior 
to March 14, 2006, from May 1, 2006 to October 17, 2007 and 
from January 1, 2008 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2004, the RO denied service connection for an 
anxiety disorder.  The Veteran was notified of that decision 
in September 2004 and did not file a substantive appeal.

2.  Some of the evidence received since August 2004, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the service connection claim, or 
raises a reasonable possibility of substantiating the claim.




(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service 
connection for an anxiety disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has been received, and the 
claim for service connection for a chronic acquired 
psychiatric disorder, to include major depressive disorder 
and panic disorder without agoraphobia, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009).  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 
(2002).  In addition, prior to the adjudication of petitions 
to reopen service connection claims, the Veteran must be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

Regardless of whether the Veteran received full notice 
regarding his claim, this was not prejudicial to him because 
sufficient evidence is of record to reopen the claim.  As 
discussed in more detail below, the Board is remanding the 
merits of his claim for service connection for a chronic 
acquired psychiatric disorder, to include major depressive 
disorder and panic disorder without agoraphobia. 

II.  Petition to Reopen

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision 
and may not be revised on the same factual basis except by a 
duly constituted appellate authority.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of a RO decision 
to initiate an appeal by filing a notice of disagreement 
(NOD) with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The Veteran was notified of 
the August 2004 denial of his claim for service connection 
for an anxiety disorder in September 2004.  The Veteran 
filed a timely NOD with the August 2004 rating decision in 
October 2004.  In a July 2005 confirmed rating decision and 
simultaneous statement of the case (SOC), the RO continued 
to deny the Veteran's claim for service connection for an 
anxiety disorder.  The Veteran failed to file a substantive 
appeal (VA Form 9), and the August 2004 rating decision 
became final.  

In January 2006, the RO received the Veteran's claim for 
service connection for "an anxiety condition" 
(recharacterized as detailed above).  Since the claim had 
been previously denied, the claim is properly characterized 
as a claim to reopen.  VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

While the March 2007 RO decision denied reopening the 
Veteran's claim for service connection for a chronic 
acquired psychiatric disorder, to include major depressive 
disorder and panic disorder without agoraphobia, a March 
2008 SOC indicates that the RO reopened the Veteran's 
service connection claim and then denied it on the merits.  
However, the Board must determine if new and material 
evidence has been submitted which is sufficient to reopen 
the Veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disorder, to include major 
depressive disorder and panic disorder without agoraphobia.  

As noted above, the RO reopened the Veteran's claim in the 
March 2008 SOC.  However, regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the Veteran is 
entitled to service connection for the disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there 
is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

With claims to reopen filed on or after August 29, 2001, 
such as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claims sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the August 2004 RO 
rating decision is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In the past, the Veteran has sought service connection for a 
chronic acquired psychiatric disorder, to include major 
depressive disorder and panic disorder without agoraphobia, 
on a direct basis. At the March 2009 VA hearing, the Veteran 
raised a new theory of entitlement - incurrence of a chronic 
acquired psychiatric disorder due to the Veteran's service-
connected bilateral knee and foot disabilities.  See e.g., 
the March 2009 hearing transcript at page 6.  The Board 
observes that a new etiological theory for service 
connection for a chronic acquired psychiatric disorder, such 
as secondary service connection, does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
Also, the Board observes that the Veteran has previously 
asserted that his acquired psychiatric disorder is causally 
related to migraine headaches.  However, since the Veteran 
is not service-connected for migraine headaches, such a 
theory of entitlement cannot avail the Veteran at this time.  

The Board concludes that there is new and material evidence 
in this case.  Specifically, the Veteran submitted VA 
outpatient treatment records from the VA facilities in 
Miami, Florida, West Palm Beach, Florida and Tampa, Florida 
dated to March 11, 2009, statements from VA medical 
professionals dated January 2006, January 2009 and March 
2009 and a January 2009 statement from G.L.M., who was the 
Veteran's Non-Commissioned Officer in Charge (NCOIC) while 
stationed in Germany from September 1998 to April 2000; all 
evidence that was not previously of record.  Specifically, 
the VA outpatient treatment records and statements from the 
VA medical professionals reflect that the Veteran has 
current diagnoses of major depressive disorder and panic 
disorder without agoraphobia.  See e.g., a February 2008 VA 
outpatient treatment record and a January 2009 statement 
from a VA staff psychiatrist.  The January 2009 statement 
from G.L.M. reflects that he was the Veteran's section 
supervisor during his service and drove him to many medical 
appointments during that time.  G.L.M. stated that the 
Veteran started displaying signs of anxiety and depression 
during his active service, to include crying at night, 
irritability and difficulty concentrating.  See the January 
2009 statement from G.L.M.  This new evidence in conjunction 
with the evidence previously of record indicates that the 
Veteran's acquired psychiatric disorder may have had its 
onset during the Veteran's service or may otherwise be 
causally related to the Veteran's service.

The Board notes that the August 2004 RO decision denied the 
Veteran's claim for service connection because the medical 
evidence did not show that the Veteran was diagnosed with a 
chronic acquired psychiatric disorder or that the Veteran 
suffered from such in service.  The new evidence could 
substantiate the Veteran's assertions that he has a 
currently-diagnosed acquired psychiatric disorder which had 
its onset during service.  Assuming the credibility of this 
evidence, see Justus, supra, the additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to August 2004 is new and material and serves to 
reopen the claim for service connection for a chronic 
acquired psychiatric disorder, to include major depressive 
disorder and panic disorder without agoraphobia.  The Board 
cannot, at this point, adjudicate the reopened claim, as 
evidentiary development is needed, as discussed below.  


ORDER

The petition to reopen a claim for service connection for a 
chronic acquired psychiatric disorder, to include major 
depressive disorder and panic disorder without agoraphobia, 
is granted.


REMAND

Although the Board regrets further delay, additional 
development is required prior to the adjudication of the 
Veteran's claims.

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include major depressive disorder 
and panic disorder without agoraphobia 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  

As detailed above, the Veteran has diagnoses of major 
depressive disorder and panic disorder without agoraphobia.  
Further, the January 2009 statement from the Veteran's in-
service NCOIC asserts that the Veteran showed signs and 
symptoms of depression during service, as noted above.  The 
Veteran was not provided a VA examination or opinion 
pursuant to his claim.  The Board concludes that an 
examination is warranted pursuant to VA's duty to assist.  
See McLendon, supra.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral pes planus with plantar 
fasciitis 

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected patella chondritis of the left knee prior 
to June 27, 2006 and from August 1, 2006

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected patella chondritis of the right knee prior 
to March 14, 2006, from May 1, 2006 to October 17, 2007 and 
from January 1, 2008  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim and requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Concerning the Veteran's service-connected bilateral pes 
planus with plantar fasciitis, he was afforded VA foot 
examinations in April 2005 and October 2007.  However, the 
Veteran testified at the March 2009 VA hearing that his 
symptoms associated with this disability (notably pain) had 
worsened since the October 2007 examination.  As the Veteran 
was last afforded an examination almost eighteen months 
prior to his complaints of worsening, the Board finds that 
an additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Concerning the Veteran's service-connected bilateral knee 
disabilities, he was afforded VA joints examinations in 
April 2005 and October 2007.  However, the Veteran testified 
at the March 2009 VA hearing that his symptoms associated 
with this disability (notably pain) had worsened since the 
October 2007 examination.  Indeed, the competent medical 
evidence of record since the October 2007 VA joints 
examination reflects symptomatology not present in the 
October 2007 VA joints examination report.  Specifically, 
the Veteran testified that he had fallen several times 
because his knees were unstable and he now ambulates with a 
cane.  See the March 2009 VA hearing transcript at pages 4 
and 14.  Further, recently-submitted evidence reflects that 
the Veteran underwent right knee notchplasty and left knee 
chondroplasty in July 2009.  See a July 2009 operative 
report by K.S.H., M.D.  In light of the Veteran's testimony 
that his knees have become unstable since his last VA joints 
examination and the medical evidence documenting his recent 
bilateral knee surgeries, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised 
by the instant appeal.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 
1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the 
Board is of the opinion that a more recent VA examination is 
in order in this case for the purpose of ascertaining the 
current severity and manifestations of the Veteran's 
service-connected bilateral knee and pes planus 
disabilities.

Additionally, the Board notes that the RO requested 
treatment records from the Social Security Administration 
(SSA) in August 2008.  Later that month, SSA replied that 
there were no records associated with the Veteran.  See an 
August 2008 reply from SSA.  However, the Veteran testified 
at the March 2009 VA hearing that, while he was still 
employed, he had recently applied for disability benefits.  
While it is unclear whether the Veteran is currently working 
or in receipt of SSA disability benefits at this time, the 
Board concludes that the Agency of Original Jurisdiction 
(AOJ) should again request medical records and any decisions 
promulgated by SSA concerning the Veteran.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991). 

5.  Entitlement to service connection for migraine headaches  

In an August 2007 administrative decision, the RO denied the 
Veteran's claim for service connection for migraine 
headaches.  A VA Form 4107 detailing the Veteran's appellate 
rights was enclosed with the RO's August 2007 administrative 
decision.  The Veteran submitted a notice of disagreement 
(NOD) with the August 2007 administrative decision in 
January 2008.  A careful review of the Veteran's claims file 
reflects that the RO did not accept the Veteran's January 
2008 NOD because the August 2007 administrative decision was 
improperly promulgated, as documented by an April 2008 
deferred rating decision.  Regardless of the propriety of 
the August 2007 administrative denial, the Veteran was 
notified of his appellate rights and duly filed an NOD with 
the RO's decision.  While the RO subsequently developed the 
Veteran's headaches claim on a "new and material" basis, the 
Board concludes that such is prejudicial to the Veteran.  
The RO never notified the Veteran that his January 2008 NOD 
was not accepted.  See 38 C.F.R. §§ 19.26, 19.27 and 19.28.  
The RO has not issued a statement of the case (SOC) to the 
Veteran which addresses his NOD with regards to the issue of 
service connection for headaches.  The Court has made it 
clear that the proper course of action when a timely notice 
of disagreement has been filed is to remand the matter to 
the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Appropriate action, including issuance of a SOC, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2009).  The Veteran will then have the opportunity to file 
a timely substantive appeal if he wishes to complete an 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with 
respect to the issue of entitlement to 
service connection for migraine 
headaches.  All appropriate appellate 
procedures should then be followed.  The 
Veteran should be advised that he must 
complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

2.  The AOJ should attempt to obtain 
from the SSA a copy of the decision 
considering the Veteran's claim for 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the AOJ should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

3.  Obtain treatment records pertaining 
to the Veteran's bilateral knee, 
bilateral pes planus, migraine headaches 
and an acquired psychiatric disorder 
claims from the Miami, Florida VAMC from 
February 2009 to the present and 
associate them with the claims folder.

4.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that notification is provided 
regarding requirements and development 
procedures necessary to substantiate a 
claim for secondary service connection.

5.  The RO should arrange for the 
Veteran to be scheduled for a VA 
psychiatric examination to determine the 
existence, nature and etiology of any 
current chronic acquired psychiatric 
disorder, to include major depressive 
disorder and panic disorder without 
agoraphobia.  The claims folder must be 
made available to the examiner for 
review and the examination report must 
indicate whether such review was 
accomplished.  After examination and 
review of the claims folder, the 
examiner should address the following:  

a)	Identify all current psychiatric 
disorders.  

b)	As to each diagnosed psychiatric 
disorder, indicate whether it is at 
least as likely as not that any current 
disorder(s) either had an onset during 
the Veteran's service or is 
etiologically related to the Veteran's 
period of active service.  

c)	If it is determined that the 
Veteran has a chronic acquired 
psychiatric disorder that neither had 
its onset during the Veteran's service 
nor is etiologically related to the 
Veteran's period of active service, 
indicate whether it is at least as 
likely as not that any current 
disorder(s) was caused by or aggravated 
by the symptomatology associated with 
his service-connected bilateral pes 
planus and/or bilateral knee 
disabilities.  

A rationale for any opinion(s) expressed 
should be provided.

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the 
baseline level of disability.

6.  The Veteran should be afforded a VA 
orthopedic examination to ascertain the 
current severity and manifestations of 
his service-connected bilateral pes 
planus with plantar fasciitis and 
bilateral knee disabilities.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected bilateral pes planus 
and bilateral knee disabilities.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

7.  The AOJ should then readjudicate the 
Veteran's claims in light of all of the 
evidence of record on the merits.  If 
any issue(s) remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) as to the issues on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA 
examination(s), is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claims.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


